Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Response to Amendment
Claims 1, 5-7, 12, 16-18, 23 and 27-29 have been amended.
Claims 1-33 are pending examination.

Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
I.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

II.	Claims 1-2, 6, 10-13, 17, 21-24, 28 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Raleigh et al (US 2014/0094159) in view of Thomas et al (US 2016/0006673).
	
	a.	Per claim 1, Raleigh et al teach a method of scaling a number of computer processing units, comprising the steps of: 
monitoring, a plurality of previous events in an event sequence that processes the request each of the previous events, to provide previous events data (paras 0214-215, 0425-426, 0430—monitoring and detecting software activity and event data for tracing preceding event data and potentially compromising events); 

selecting a number of computer processing units to perform the at least one later action at the predefined time, the selecting being based on the previous events data (paras 0064, 0069, 0322, 0349, 0525—based on monitored events for network usage allocating resources); and 

making available at the predefined time the selected number of computer processing units to perform the at least one later action (paras 0316, 0327, 0332, 0357, 0370, 0528—pre-defined service period for allocating resources according to the proper determined QOS).

Raleigh et al teach the limitations as applied above yet fail to explicitly teach receiving processing request and monitoring, for each request, at each of a plurality of times that precede a predefined time, a plurality of previous events in an event sequence that processes the request each of the previous events having an associated action type that is different from an associated action type of at least one later action that further processes at least one of the requests, to provide previous events data. However, Thomas et al teaches receiving processing requests and events having an event type codified and different from a type described by an associated event schema and sequence (paras 0067, 0097-98, 0118, 0133-134, 0165), determining different events at different times including previous events and modified requests with detected changes since the last event (paras 0047, 0049, 0067, 0078-79, 0084, 0093, 0174).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Raleigh et al and Thomas et al for the purpose of the monitoring of requests, timed event sequence data and associated action types along changes made since receiving previous event data. The combination of these teachings is known in the networking art for processing resource event data based on the microservice system.
Claims 12 and 23 contain subject matter substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, Raleigh et al and Thomas et al teach the method of claim 1, Raleigh et al further teach wherein the previous events data includes the associated action type of each previous event and a number of instances of each of the previous events occurring at each of the times that precede the predefined time (paras 0474, 0496, 0503—service type based on associated QOS class including timing of previous and planned events; Thomas et al— paras 0067, 0097-98, 0118, 0133-134, 0174—previous event data includes type and rate of occurrences).  
Claims 13 and 24 contain subject matter substantially equivalent to the limitations of claim 2 and are therefore rejected under the same basis.
c.	Per claim 6, Raleigh et al and Thomas et al teach the method of claim 1, Raleigh et al further teach wherein the selecting the number of computer processing units is also based on one or more of: (i) a current length of a queue of the processing requests; (ii) a predetermined processing throughput of each of the computer processing units; and (iii) a predefined maximum length of time to complete processing of the queue (paras 0054, 0068—throughput, delay and performance measurement; Thomas et al—paras 0067, 0122-127, 0144—queuing and throughput maximizing).  
Claims 17 and 28 contain subject matter substantially equivalent to the limitations of claim 6 and are therefore rejected under the same basis.
d.	Per claim 10, Raleigh et al and Thomas et al teach the method of claim 1, Raleigh et al further teach wherein the previous events data is weighted based on: the associated time that precedes the predefined time; and the associated action type (paras 0326, 0331-332, 0503—predefined mapping policy and predefined service period based on QOS class and service plan; Thomas et al: paras 0047, 0134—event type and associated travel time).
Claims 21 and 32 contain subject matter substantially equivalent to the limitations of claim 10 and are therefore rejected under the same basis.
e.	Per claim 11, Raleigh et al and Thomas et al teach the method of claim 1, further comprising: performing, at the predefined time, the at least one later action with the made available computer processing units (paras 0069, 0349, 0357, 0370—allocating resources based on determined network usage; Thomas et al: paras 0047, 0117, 0134, 0143-144, 0178, 0181).
Claims 22 and 33 contain subject matter substantially equivalent to the limitations of claim 11 and are therefore rejected under the same basis.

III.	Claims 3-5, 14-16 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Raleigh et al (US 2014/0094159) and Thomas et al (US 2016/0006673) in view of Fahmy et al (US 2021/0081818). 

a.	Per claim 3, Raleigh et al and Thomas et al teach the method of claim 1, as applied above. Thomas et al teach instantiating a microservice for servicing resources that rapidly change (para 0067), yet fail to explicitly teach wherein each of the previous events is associated with one of a plurality of microservices. However Fahmy et al teach microservices associated triggering events and conditions based on historical data (paras 0128, 0130-133). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Raleigh et al and Thomas et al with Fahmy et al for the purpose of implementing microservices associated with trigger events and to provide action services and deploying resources, which is consistent with the microservice architecture.
Claims 14 and 25 contain subject matter substantially equivalent to the limitations of claim 3 and are therefore rejected under the same basis.
b.	Per claim 4, Raleigh et al and Thomas et al with Fahmy et al teach the method of claim 3, Raleigh et al further teach wherein the action types include a parsing type and file downloading type; and wherein the previous events data include: when a request has been parsed; - 36 - when a file download has begun; and when a file download has finished (paras 0062, 0067, 0081, 0092, 0238, 0337—file download, FTP, protocols based on content types).  
Claims 15 and 26 contain subject matter substantially equivalent to the limitations of claim 4 and are therefore rejected under the same basis.
c.	Per claim 5, Raleigh et al and Thomas et al with Fahmy et al teach the method of claim 3, Raleigh et al further teach wherein each event sequence is triggered by an availability of at least one new or modified media content item (paras 0054, 0061-62, 0068—network availability based on performance triggers and bandwidth demand; Thomas et al: paras 0109, 0117, 0154—event sequencing based on availability).  
Claims 16 and 27 contain subject matter substantially equivalent to the limitations of claim 5 and are therefore rejected under the same basis.

IV.	Claims 7-9, 18-20 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Raleigh et al (US 2014/0094159) and Thomas et al (US 2016/0006673) in view of Harville et al (USPN 7,613,768). 

a.	Per claim 7, Raleigh et al and Thomas et al teach the method of claim 6 as applied above. Raleigh et al further teach request, content streaming protocol applications, streaming protocol based on various levels of QOS (paras 0054, 0062-64, 0066, 0068, 0081, 0307, 0313, 0327) for teaching wherein each of the event sequences is triggered by a request to publish at 
However Harville et al teach transcoding services for streaming media based on servicing the request (col.4 lines 4-21, col.7 line 66-col.8 line 40, col.12 line 49-col.13 line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Raleigh et al and Thomas et al with Harville et al to incorporate transcoding services for streaming content which is a well-known technique used in network communication for converting and encoding multimedia data in a format compatible with the requesting device.
Claims 18 and 29 contain subject matter substantially equivalent to the limitations of claim 7 and are therefore rejected under the same basis.
b.	Per claim 8, Raleigh et al and Thomas et al with Harville et al teach the method of claim 7, Harville et al further teach wherein the computer processing units are made available for the transcoding service; and wherein the at least one later action includes a transcoding of a media content item for streaming (col.6 lines 9-49, col.25 lines 43-59, col.34 lines 26-47—transcoding of media content based on available resources and providers).  
Claims 19 and 30 contain subject matter substantially equivalent to the limitations of claim 8 and are therefore rejected under the same basis.
c.	Per claim 9, Raleigh et al and Thomas et al with Harville et al teach the method of claim 7, Harville et al further teach wherein the previous events data include: when a request has been parsed by the request ingestion service; when a file download has been begun by the request ingestion service; when a file download has been finished by the request ingestion service; and when the request has been received by the transcoder service (col.6 lines 9-31, col.22 line 54-col.23 line 10, col.25 lines 34-42—requesting and file download according to transcoding services).  
Claims 20 and 31 contain subject matter substantially equivalent to the limitations of claim 9 and are therefore rejected under the same basis.


Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bansal et al (US 2018/0077138) – event management and microservices architecture
McClory et al (US 2018/0324204) and (USPN 10,691,514) – microservices-based architecture distributed across nodes

VI.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

VII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571) 272-3888.  The examiner can normally be reached on Monday-Thursday 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448